United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Panorama City, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-2019
Issued: August 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 28, 2017 appellant filed a timely appeal from the June 22, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish that his bilateral hip
conditions are causally related to factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 31, 2015 appellant, then a 51-year-old city carrier, filed an occupational
disease claim (Form CA-2), alleging that his bilateral hip pain had worsened over time.2 Appellant
stated that he worked over 28 years as a city carrier, during which time he engaged in squatting,
bending, pushing, and lifting of parcels and postal equipment of varying weights six to eight hours
a day, five days a week. He indicated that he first became aware of his claimed condition and its
relation to his federal employment on June 1, 2015.3 Appellant did not stop work.
In a December 31, 2015 supplemental statement, appellant indicated that for the last six
years he had been using a hip satchel to carry mail. He explained that he carried 10 to 35 pounds
in the satchel on a daily basis while delivering mail on a walking route. Appellant described his
route, which required walking six to eight miles a day, five days a week.
By development letter dated January 15, 2016, OWCP advised appellant of the deficiencies
in his claim. It requested additional evidence, including a rationalized report from a physician
explaining how his employment activities caused, contributed to, or aggravated any diagnosed
medical condition. OWCP afforded appellant 30 days to submit the necessary evidence.
In an October 29, 2015 report, Dr. Jacob E. Tauber, a Board-certified orthopedic surgeon,
referenced OWCP File No. xxxxxx451 on his report and reported a history of injury that occurred
in 2011, when appellant pulled a tray from the rear of the vehicle forward and experienced pain in
his right lower back with pain radiating into his right leg. He diagnosed multilevel degenerative
disc disease, lumbar spine with sciatica and early degenerative arthritis, bilateral hips. Dr. Tauber
opined that the bilateral hip conditions should be accepted. He noted that appellant had performed
prolonged standing, walking, bending, twisting, stooping, and climbing as a mail carrier and stated
that it would be inconceivable for appellant to carry out those duties without some industrial
contribution to his hips.
Another copy of Dr. Tauber’s October 29, 2015 report was provided. This report had the
OWCP file number blanked out, with the current claim file number handwritten.
By decision dated February 16, 2016, OWCP denied appellant’s claim as he had not
established that he sustained an injury causally related to the accepted work factors. It noted that
there was no discussion from Dr. Tauber which detailed the mechanism of injury.4

2

The present claim was assigned OWCP File No. xxxxxx380.

3

Under OWCP File No. xxxxxx451, OWCP accepted that on March 29, 2011 appellant sustained a lumbar back
sprain and displacement of lumbar intervertebral disc without myelopathy.
4
OWCP found that the medical documentation from Dr. Tauber detailed a mechanism of injury identical to
appellant’s claim in OWCP File No. xxxxxx451.

2

OWCP thereafter received February 8, 2016 magnetic resonance imaging (MRI) scan
reports of the left and right hip, which indicated findings consistent with degeneration.5
On March 10, 2016 appellant requested reconsideration.
In a March 3, 2016 report, Dr. Tauber referenced OWCP File No. xxxxxx451, with a date
of injury of March 29, 2011. He noted that appellant had significant pathology in both hips and
significant degenerative disease in the lumbar spine with disc pathology. As confirmed on MRI
scan, Dr. Tauber indicated that appellant has labral degeneration and early degenerative arthritis
of the left hip and degenerative arthritis of the right hip. He opined that both hip conditions were
work related. Dr. Tauber further indicated that appellant had done extensive walking, lifting, and
bending as a postal worker for 28 years. He stated that it was inconceivable that a person could
carry out appellant’s employment activities and not have any contribution to the degeneration of
his hips. Dr. Tauber noted that, while all activities of daily living would contribute to this as well,
appellant carried out prolonged walking and climbing, lifting, bending, and stooping which,
without question, contributed to his bilateral hip findings. A duplicate copy of Dr. Tauber’s
March 3, 2016 report was provided. This report had blocked out the file number and date-of-injury
reference. A handwritten notation indicated the current file number with a June 1, 2015 date of
injury.
By decision dated April 5, 2016, OWCP denied appellant’s request for reconsideration of
the merits of his claim, finding that the reconsideration request neither raised substantive legal
questions nor included new and relevant evidence.
On April 25, 2016 appellant again requested reconsideration.
In an April 14, 2016 report, Dr. Tauber noted appellant’s history of injury. He reported
that in mid-2015 appellant began experiencing bilateral hip pain in the performance of his usual
and customary work duties. Appellant attributed his symptoms to the repetitive nature of his job,
which included prolonged walking and climbing down and up steps. Dr. Tauber indicated that
appellant did not recall reporting this injury, but did file a claim. He noted that appellant was
working modified duties.
In March 3 and April 14, 2016 reports, Dr. Tauber advised that appellant had degenerative
arthritis of both hips with labral pathology in the left hip, which had been confirmed by the MRI
scan. He opined that both hip conditions should be accepted as work related. Dr. Tauber indicated
that appellant had been a postal worker for 28 years and had done extensive walking, lifting, and
bending. He stated that it was inconceivable that an individual could carry out appellant’s activities
and not have any contribution to the degeneration of his hips. While he acknowledged that
appellant’s daily nonindustrial activities could have contributed to appellant’s bilateral

5

The left hip had subtle degenerative changes of the left hip articulation, mild labral degeneration anteriorly without
obvious displaced tear or paralabral cyst. Left hamstring origin tendinosis and discogenic degenerative disease of
lumbar spine was also noted. The right hip had osteoarethrosis including chondral denudation/chondral fissuring of
the superior acetabular margin with subtle osteophyte. A slight convexity of the femoral head superiorly may
contribute to impingement.

3

degenerative hip condition, Dr. Tauber opined that appellant’s prolonged walking, climbing,
lifting, bending, and stooping activities, without question, contributed to the findings in his hips.
By decision dated July 21, 2016, OWCP denied modification of its February 16, 2016 merit
decision. It found that the evidence submitted on reconsideration was of insufficient probative
value to warrant modification.
On August 18, 2016 appellant requested reconsideration. Appellant indicated that MRI
scan results were submitted.
In an August 4, 2016 report, Dr. Tauber diagnosed bilateral labral degeneration and
degenerative arthritis of the hips. He repeated his prior description of appellant’s employment
activities.6 Dr. Tauber noted that MRI scans had indicated pathology in both hips. He opined that
appellant’s employment duties had a significant effect on his hips. Dr. Tauber contended, “It
would be improper to state that his employment duties, which were strenuous, caused none or
contributed zero to the pathology.” He concluded that there was a causal relationship between the
hip conditions and appellant’s employment duties.
On August 26, 2016 appellant was referred to Dr. Kevin F. Hanley, a Board-certified
orthopedic surgeon, for a second opinion examination regarding the relationship between
appellant’s claimed bilateral hip conditions and factors of his employment. In an October 4, 2016
report, Dr. Hanley documented a history of the March 29, 2011 employment injury at which time
appellant developed back pain and was diagnosed with lumbar disc protrusion. He noted that
appellant returned to modified work delivering mail and that he did not do as much lifting and
walking. Dr. Hanley also indicated that, while seeing Dr. Tauber for the purpose of an impairment
evaluation, Dr. Tauber noted that appellant had symptoms that suggested the possibility of
osteoarthritis of the hips. He diagnosed low-grade bilateral primary arthritis of the hip, which he
noted was not significantly symptomatic at the present time. Dr. Hanley stated that the
development of degenerative arthritis was multifactorial. He noted that Dr. Tauber had mentioned
the possibility of a “cam lesion,” which meant the congenital conformation of the hip was
predisposed to impingement and, thus, labral injury. Dr. Hanley also noted that it would be
difficult to attribute appellant’s degenerative changes in the hips to anything other than a naturally
occurring disease of life. He opined that the employment factors would constitute an aggravation
on a temporary basis of the underlying condition, but it was not causative. Dr. Hanley indicated
that, at some point in the future, appellant may experience industrial aggravation that may
ultimately become permanent, but that currently was not the case as there were no objective
abnormalities on examination. He explained that the objective findings on the MRI scans picked
up findings long before symptoms occur. Dr. Hanley indicated that appellant’s reporting pain
could be consistent with trochanteric bursitis. He noted that appellant has significant degenerative
disc disease in the lumbar spine which would cause some degree of pain laterally in the hips. A
work capacity evaluation (Form OWCP-5c) was completed with permanent restrictions, which
Dr. Hanley indicated was a prophylactic effort to prevent progression.

In addressing the handwritten notations on his earlier report, Dr. Tauber replied, “The facts are that, regardless of
which claim number was typed or written in, this patient was a postal worker for 28 years carrying out extensive
walking, lifting, and bending.”
6

4

By decision dated November 16, 2016, OWCP denied modification of its July 21, 2016
decision. It noted that weight of the medical evidence rested with Dr. Hanley, the second opinion
physician, who opined that appellant’s bilateral hip condition was caused by the natural
progression of the condition and not a result of appellant’s federal employment activities.
On February 28, 2017 appellant requested reconsideration.
In a January 18, 2017 report, Dr. Tauber noted his disagreement with Dr. Hanley’s opinion
that appellant’s bilateral hip condition was not casually related to his federal employment duties.
He noted that, among the multifactorial causes of degenerative arthritis of the hips would include
strenuous activities that would include walking, lifting, bending, and stooping. Dr. Tauber opined
that it has been and remained his opinion that appellant’s industrial duties were a contributing
cause to the development of the degenerative arthritis and that those very same duties caused a
“permanent” aggravation of his degenerative arthritis. He opined that, while the causation of
appellant’s degenerative arthritis was multifactorial, the strenuous activities appellant carried out
were certainly and without question a contributing factor to the actual anatomic pathology.
Dr. Tauber concluded, “in summary, it is my opinion that these conditions were caused and
permanently aggravated by his industrial duties.”
By decision dated June 22, 2017, OWCP denied modification of its November 16, 2016
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, and that an injury was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim,9 an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claim; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.10

7

Supra note 1.

8

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

9

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
10

See. D.R., Docket No. 09-1723 (issued May 20, 2010).

5

To establish causal relationship between the employment and the claimed condition, the
employee must submit rationalized medical opinion evidence supporting such causal
relationship.11 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant. This medical opinion must include an
accurate history of the employee’s employment injury and must explain how the condition is
related to the injury. The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
The Board finds that appellant has not established that his bilateral hip conditions were
causally related to factors of his federal employment.
OWCP accepted that appellant engaged in strenuous activities of squatting, bending,
pushing, pulling, and lifting parcels and postal equipment of varying weight during his
employment duties as a city carrier. It denied his claim, however, finding that the evidence of
record failed to establish a causal relationship between the accepted employment factors and his
bilateral hip conditions.
OWCP ultimately determined that the weight of the medical evidence rested with
Dr. Hanley, a Board-certified orthopedic surgeon serving as the second opinion physician. The
Board finds that his well-rationalized report, which was based upon a proper factual and medical
background, represents the weight of the medical evidence and establishes that appellant’s bilateral
degenerative hip condition was not caused or aggravated by the accepted employment duties.13
In his October 4, 2016 report, Dr. Hanley opined that appellant’s low-grade bilateral
primary arthritis of the hips was not the result of his employment duties, but rather was caused by
the natural progression of a degenerative arthritic condition. He provided a detailed history of
injury, findings on physical examination, and review and summary of appellant’s medical reports
and diagnostic studies. Dr. Hanley explained that the development of degenerative arthritis was
multifactorial and that any aggravation of the underlying condition would be temporary. However,
on examination he found no evidence that appellant was significantly symptomatic and there were
no objective abnormalities on examination of an aggravation. Dr. Hanley also noted that there
might be other reasons for appellant’s subjective pain, including the congenital conformation of
the hip, trochanteric bursitis, and pain from appellant’s significant lumbar spine degenerative disc
disease.

11

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

12

James Mack, 43 ECAB 321 (1991).

13

Y.M., Docket No. 14-1050, 14-1193 (issued December 24, 2014).

6

The Board has reviewed the opinion of Dr. Hanley and finds that it has reliability, probative
value, and a convincing quality with respect to its conclusions regarding the issue presented on
appeal.14 Dr. Hanley’s opinion is based on a proper factual and medical history and he thoroughly
reviewed the factual and medical history by accurately summarizing the relevant medical
evidence.15 As noted, he provided medical rationale of the multifactorial causes of degenerative
arthritis of the hips and explained that appellant had no objective findings substantiating workrelated aggravation of the underlying condition at this time. Thus, his opinion is entitled to the
weight of the medical evidence and establishes that appellant’s bilateral hip condition was not
caused or aggravated by the accepted employment duties.16
In support of his claim, appellant submitted multiple medical reports from Dr. Tauber, who
opined that appellant’s labral degeneration and early degenerative arthritis of the left hip and
degenerative arthritis of the right hip were a result of appellant’s work-related occupational
exposure.17 However, Dr. Tauber’s reports lack the specificity and detail needed to establish that
appellant’s bilateral hip conditions are a result of a work-related occupational exposure.18 In his
earlier reports, he concluded without providing a rationalized opinion that appellant’s employment
activities caused or contributed to his bilateral hip pathology. In his reports, Dr. Tauber noted that
appellant had been a postal worker for 28 years and had done extensive walking and lifting and
bending. He stated that it was inconceivable that an individual could carry out appellant’s
employment activities and not have any contribution to the bilateral degeneration of his hips.
Dr. Tauber also acknowledged that appellant’s daily nonindustrial activities could have
contributed to appellant’s bilateral degenerative hip condition. His opinion is of limited probative
value as it was speculative and conclusory in nature.19 Without medical reasoning explaining how
the accepted employment activities caused or contributed to appellant’s bilateral hip condition,
Dr. Tauber’s earlier reports are insufficient to meet appellant’s burden of proof.20
Similarly, in his January 18, 2017 report, Dr. Tauber again opined that appellant’s
strenuous activities caused and permanently aggravated the bilateral degenerative hip arthritis.
However, he failed to sufficiently discuss appellant’s employment duties, only generally noting
the strenuous activities appellant engaged in. While he had some understanding of these
employment duties, Dr. Tauber failed to detail the number of hours per day appellant spent
performing each task, and the frequency of the physical movements which appellant attributed to
his injury. His statement on causation also failed to provide a sufficient explanation as to the
mechanism of injury pertaining to this occupational disease claim as alleged by appellant, namely,
how repetitive strenuous activities of squatting, bending, pushing, and lifting would cause or
14

See R.W., Docket No. 12-0375 (issued October 28, 2013).

15

See Melvina Jackson, 38 ECAB 443 (1987).

16

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

17

Id.

18

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

19

See M.W., Docket No. 17-0186 (issued March 13, 2018).

20

See generally, T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

7

aggravate his bilateral degenerative hip condition.21 Without explaining how physiologically the
movements involved in appellant’s employment duties caused or contributed to his diagnosed
condition, his opinion on causal relationship is equivocal in nature and of limited probative value.22
While the record contains February 8, 2016 MRI scan reports of the left and right hips, the
Board notes that these reports are of limited probative value as the interpreting physician did not
address causal relationship. The Board has held that reports of diagnostic tests are of limited
probative value as they do not provide an opinion on the causal relationship between appellant’s
employment duties and the diagnosed conditions.23
On appeal appellant argues that Dr. Hanley’s second opinion report is confusing and not
well rationalized. He contends that Dr. Tauber has been clear with his medical reasoning in all his
reports. As noted above, Dr. Tauber failed to provide a well-rationalized medical report explaining
how appellant’s bilateral hip conditions were caused or aggravated by the accepted employment
duties. Dr. Hanley provided a well-reasoned medical opinion based on a complete medical
background and objective findings.24 Therefore, his opinion was properly afforded the weight of
the evidence.
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.25 Because appellant has failed to submit a wellrationalized medical report establishing that his bilateral hip osteoarthritis was caused or
aggravated by the accepted employment duties, he has failed to meet his burden of proof.26
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his bilateral
hip conditions are causally related to the accepted factors of his federal employment.

21

S.W., Docket No. 08-2538 (issued May 21, 2009).

22

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
23

See S.G., Docket No. 17-1054 (issued September 14, 2017).

24

A well-reasoned medical opinion should also be consistent with the findings upon examination. Findings may
be noted during physical examination, laboratory testing, and diagnostic procedures. Sufficient objective data
(findings on examination, test results) should be included in the report to support the medical conclusions. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.6(a)(2)
(September 2010).
25

D.D., 57 ECAB 734 (2006).

26
See generally, Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992);
Dorothy Sidwell, 41 ECAB 857 (1990).

8

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 24, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

